Citation Nr: 1031409	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The evidence of record shows that the Veteran's tinnitus cannot 
be reasonably disassociated from his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2009).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

A review of the Veteran's claims file reveals that his service 
treatment records have been destroyed by a fire at the National 
Personnel Records Center.  Consequently, there is a heightened 
obligation on VA to provide an explanation of the reasons or 
bases for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

For a Veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the United 
States during a period of war, the Secretary of VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Historically, the Veteran served on active duty in the Army from 
November 1952 to November 1954, including service in Korea.  His 
report of separation, Form DD 214, noted that he was awarded a 
Combat Infantryman Badge.  

In support of his claim herein, the Veteran contends that he was 
exposed to incoming mortar fire directly on his bunker during 
combat in Korea.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.159(a)(2).  Further, there is no reason to 
doubt the credibility of his statements.  Accordingly, the Board 
concludes that the Veteran has a history of noise exposure during 
service.

Recent audiological examinations establish that the Veteran has a 
current hearing disability.  38 C.F.R. § 3.385.  He is currently 
service-connected for bilateral hearing loss, rated 40 percent 
disabling.

The Veteran is competent to give evidence about what experiences; 
i.e., he is competent to report that he has experienced ringing 
in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  

An September 2000 VA audiological examination noted that the 
Veteran had no complaints of tinnitus at that time.

A June 2007 VA audiological examination noted the Veteran's 
complaints of poor hearing and tinnitus.  The report indicated 
that the Veteran was a "poor historian on tinnitus."  An 
audiological evaluation was conducted, and the report concluded 
with diagnoses of bilateral moderate to profound sensorineural 
hearing loss and tinnitus.  The VA examiner then opined that the 
Veteran's current report of tinnitus was not related to his 
acoustical trauma during service.  In support of this opinion, 
the VA examiner cited the Veteran's poor historical reports of 
tinnitus, and his having denied complaints of tinnitus on the 
September 2000 VA audiological examination.

In February 2009, the Veteran testified at a hearing before the 
RO.  He reported the onset of tinnitus during his military 
service when his bunker was struck by an enemy mortar round.  He 
indicated that he was treated for his ears in Japan for two 
weeks, and that he has had fairly constant tinnitus ever since.  
Finally, the Veteran indicated that he was confused about having 
had tinnitus during prior VA examinations because he was confused 
due to his hearing loss, and he was unsure as to the meaning of 
tinnitus.

In February 2010, an opinion letter was received from private 
physician, N. H., M.D., F.A.C.S.  The letter noted that the 
Veteran's medical history was significant for inner ear 
dysfunction with a severe to profound sensorineural hearing loss.  
The letter noted the Veteran's military history of having an 
enemy mortar round landing on his bunker, which the examiner 
opined would certainly be the cause of the Veteran's inner ear 
pathology and more likely than not the cause of both his hearing 
loss and tinnitus. 

In March 2010, the Director of the VA Compensation and Pension 
Service observed in Training Letter 10-02 that sensorineural 
hearing loss is the most common cause of tinnitus, but commented 
that the etiology of tinnitus often cannot be identified.  

In reviewing the conflicting medical opinions of record, the 
Board notes that the Veteran has reported a competent and 
credible history of inservice noise exposure, which is supported 
by his available service personnel records.  Moreover, both the 
private and VA examination reports agree that the Veteran was 
exposed to inservice acoustical trauma.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issue at hand, 
and the evidence raises at least a reasonable doubt as to whether 
the Veteran's current tinnitus was incurred in service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, to the 
extent that there is any reasonable doubt, that doubt will be 
resolved in the Veteran's favor, and therefore, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


